Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/22/2021 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 8, 9, 25 and 26 are objected to because of the following informalities:  the claims recite “Business to Business”(claims 8 and 25) and “Business to Customer”(claims 9 and 26) it should be “business to business” and “business to customer”.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  the claims recite “Ex local” it should be “ex local”.  Appropriate correction is required.

Claim Interpretation

Claims 13-14 are further limiting limitations of claim 12 from which the claims depend on. Claim 12 recites “wherein at least one of a visa information, a visa requirement, and an online visa application option is provided to said user, using said central ticket management server.” Which means that one of the options recited in the claim can be used. However, claims 13 and 14 define each one of those options which renders the claims optional. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “receiving a ticket booking request from a user, wherein said ticket booking request comprises of port, origin, destination, time, class of travel, and travel date information; checking whether said ticket booking request is pertaining to a seamen ticket booking; identifying at least one seamen ticket that matches said ticket booking request; providing seamen ticket details to said user, wherein said seamen ticket details comprises at least one of a seamen ticket fare, fare comparison between said seamen ticket and a normal ticket, ticket availability, time, flight details, nearest airport to required port, and origin and destination details; requesting approval from an authority; providing at least one ticket modification option; booking ticket upon receiving approval from said authority; and providing details of booked ticket to at least one user, passenger, and traveler.”
The recited limitations above are a process that, under the broadest reasonable interpretation, covers performance of the limitation done by a human (organizing human activity) as a commercial interactions and managing personal behavior but for the recitation of generic computer components. That is, other than reciting “central ticket management server”, nothing in the claim element precludes the steps from practically being performed by a human. For example, “receiving”, “checking”, “identifying”, “providing”, “requesting”, “providing”, “booking” and “providing” in the context of this claim encompasses the user to manually receive a booking request, determining itinerary information availability and providing results to the user. 
This judicial exception is not integrated into a practical application. In particular, the claims only recite one additional element- a “central ticket management server” to perform the above recited steps. The computer elements recited at a high-level of generality (generic computer elements performing a generic computer function of receiving information, identifying solutions and determining what should be presented to a user) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements recited do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the computer elements to perform the steps of claims 1 and 20 amount to no more than mere instructions to apply the exception using a generic computer component cannot provide an inventive concept. (see MPEP 2106.05(f)) 
The limitations of the dependent claims 2-19 and 21-33, further describe the identified abstract idea. In addition, the limitations of claims 5-6, 13-19 and 30-33 define how the booking request is processed which further describes the abstract idea. The generic computer component (central ticket management server) of claims 2-4, 7-12 and 21-29 perform routine and conventional function that is not significantly more that the abstract idea identified above. None of the dependent claims when taken separately in combination with each dependent claims parent claim overcome the above analysis and are therefore similarly rejected as being ineligible.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-11, 15-20, 22-28 and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Abbassi (U.S. Patent Application Publication No. 2014/0278590) in view of Lewis (U.S. Patent Application Publication No. 2005/0021424).

As to claims 1 and 20, Abbassi teaches a method and system comprising:
receiving a ticket booking request from a user using a central ticket management server, wherein said ticket booking request comprises of port, origin, destination, time, class of travel, and travel date information; (para 36, 122, 125 and 247, show that the system receives a booking request that includes origin, destination, dates, time and class. Moreover, the system determines that the booking request and fares can be calculated for seaman tickets)
checking whether said ticket booking request is pertaining to a seamen ticket booking, using said central ticket management server; (para 247, show that the ticket can be a seaman ticket)
identifying at least one seamen ticket that matches said ticket booking request, using said central ticket management server; (para 125, show that the system checks fares and determines if all the restrictions are met for a ticket match)
providing ticket details to said user, using said central ticket management server, wherein said seamen ticket details comprises at least one of a seamen ticket fare, fare comparison between said seamen ticket and a normal ticket, ticket availability, time, flight details, nearest airport to required port, and origin and destination details; (para 126, show that the system provides the user with the ticket details that includes a ticket fare)
providing at least one ticket modification option, using said central ticket management server; (para 36, show that the system allows the repricing/reissue request)
providing details of booked ticket to at least one user, passenger, and traveler, using said central ticket management server.(para 126, show that a final priced itinerary is presented to the user)
Abbassi does not teach:
requesting approval from an authority, using said central ticket management server;
booking ticket upon receiving approval from said authority, using said central ticket management server; 
However, Lewis teaches:
requesting approval from an authority, using said central ticket management server;(para 294, shows that after the user submits payment information to the system the system requests approval)
booking ticket upon receiving approval from said authority, using said central ticket management server; (para 249, show that once the payment is approved the ticket is booked)
It would have been obvious to one having skill in the art at the effective filling date of the invention to request approval for payments in Abbassi as taught by Lewis. Motivation to do so comes from the knowledge well known in the art that doing so would prevent fraudulent use of the payment methods. 
As to claims 4 and 22, Abbassi in view of Lewis teach all the limitations of claims 1 and 20 as discussed above. 
Abbassi does not teach:
wherein said putting ongoing ticket booking transaction on hold further comprises holding said transaction at a given fare for a pre-set time period, using said central ticket management server.
However, Lewis teaches:
wherein said putting ongoing ticket booking transaction on hold further comprises holding said transaction at a given fare for a pre-set time period, using said central ticket management server.(para 232, shows that the system holds the ticket for up to 48 hours (i.e. pre-set time period))
It would have been obvious to one having skill in the art at the effective filling date of the invention to hold the ticket for a user in Abbassi as taught by Lewis. Motivation to do so comes from the knowledge well known in the art that doing so would make the system user friendly. 
As to claim 5, Abbassi in view of Lewis teach all the limitations of claim 4 as discussed above.
Abbassi does not teach:
wherein said ticket booking transaction fails on expiry of said pre-set time period.
However, Lewis teaches:
wherein said ticket booking transaction fails on expiry of said pre-set time period.(para 232, show that the system allows the user 48 hours to book a ticket, after the 48 hours are elapsed the booking is canceled if the user did not book)
 It would have been obvious to one having skill in the art at the effective filling date of the invention to hold the ticket for a user in Abbassi as taught by Lewis. Motivation to do so comes from the knowledge well known in the art that doing so would make the system user friendly. 
As to claims 6 and 23, Abbassi in view of Lewis teach all the limitations of claims 1 and 20 as discussed above. 
Abbassi further teaches:
providing option for said user to modify said ticket booking request, using said central ticket management server;(para 36 and 77, show that system provides the user with an option to modify the request by replacing the itinerary and reissuing/revalidating the tickets)  
collecting a modified ticket booking request, using said central ticket management server; (para 77)
identifying at least one another booking that matches said modified ticket booking request, using said central ticket management server.(para 77, show that the modified ticket is reissued)
As to claims 7 and 24, Abbassi in view of Lewis teach all the limitations of claims 1 and 20 as discussed above. 
Abbassi teaches a seamen ticket fare and a normal ticket fare (para 126 and 247)
Abbassi does not teach:
wherein a comparison between said ticket fare and a normal ticket fare, using said central ticket management server.
However, Lewis teaches:
wherein a comparison between said ticket fare and a normal ticket fare, using said central ticket management server. (para 243 shows that the system compares its own private fare with private fares available from other servers)
It would have been obvious to one having skill in the art at the effective filling date of the invention to compare fares in Abbassi as taught by Lewis. Motivation to do so comes from the knowledge taught by Lewis that doing so would show the user the best fare.(para 243)
As to claims 8 and 25, Abbassi in view of Lewis teach all the limitations of claims 1 and 20 as discussed above. 
Abbassi does not teach:
wherein said online seamen ticket booking is executed at a Business to Business (B2B) level, using said central ticket management server.
However, Lewis teaches:
wherein said online ticket booking is executed at a Business to Business (B2B) level, using said central ticket management server.(para 206, show that the system works on a B2B market level)
It would have been obvious to one having skill in the art at the effective filling date of the invention to work on a B2B level in Abbassi as taught by Lewis. Motivation to do so comes from the knowledge well known in the art that doing so would allow the system to target specific users using specific material.  
As to claims 9 and 26, Abbassi in view of Lewis teach all the limitations of claims 1 and 20 as discussed above. 
Abbassi does not teach:
wherein said online seamen ticket booking is executed at a Business to Customer (B2C) level, using said central ticket management server.
However, Lewis teaches:
wherein said online seamen ticket booking is executed at a Business to Customer (B2C) level, using said central ticket management server.(para 206, show that the system works on a B2C market level)
It would have been obvious to one having skill in the art at the effective filling date of the invention to work on a B2B level in Abbassi as taught by Lewis. Motivation to do so comes from the knowledge well known in the art that doing so would allow the system to target specific users using specific material.  
As to claims 10 and 27, Abbassi in view of Lewis teach all the limitations of claims 1 and 20 as discussed above. 
Abbassi does not teach:
wherein at least one payment option is provided for making online transaction, using said central ticket management server.
However, Lewis teaches:
wherein at least one payment option is provided for making online transaction, using said central ticket management server.(para 84, show that the system provides a secure online credit card transaction(i.e. one payment option))
It would have been obvious to one having skill in the art at the effective filling date of the invention to provide payment options in Abbassi as taught by Lewis. Motivation to do so comes from the knowledge well known in the art that doing so would allow user to have a variety of options to process transactions which would make the system more efficient.  
As to claims 11 and 28, Abbassi in view of Lewis teach all the limitations of claims 1 and 20 as discussed above.
Abbassi teaches sending a notification to the user (para 126)
Abbassi does not teach:
wherein at least one notification is sent to at least one user using said central ticket management server, wherein said notification indicates occurrence of at least one event.
However, Lewis teaches:
wherein at least one notification is sent to at least one user using said central ticket management server, wherein said notification indicates occurrence of at least one event.(abstract, shows that the system sends periodic notifications if the user did not respond to the first notification (i.e. event))
It would have been obvious to one having skill in the art at the effective filling date of the invention to send notifications to the user for an event in Abbassi as taught by Lewis. Motivation to do so comes from the knowledge well known in the art that doing so would make the system user friendly.  
As to claims 15 and 32, Abbassi in view of Lewis teach all the limitations of claims 1 and 20 as discussed above. 
Abbassi further teaches:
wherein information on offshore fare is provided to said user.(para 247, show that the system provides seaman fare (i.e. offshore fare))
As to claims 16 and 33, Abbassi in view of Lewis teach all the limitations of claims 1 and 20 as discussed above. 
Abbassi further teaches:
wherein information on an Ex local fare is provided to said user. (para 247, show that the system provides different fares based on the traveler)
As to claim 17, Abbassi in view of Lewis teach all the limitations of claim 16 as discussed above. 
Abbassi does not teach:
wherein said ex local fare information is provided for at least one of a Business to Business (B2B) and Business to Customer (B2C) customer
However, Lewis teaches:
wherein said ex local fare information is provided for at least one of a Business to Business (B2B) and Business to Customer (B2C) customer.(para 206 and 247, show that the fare is given based on a B2B level)
It would have been obvious to one having skill in the art at the effective filling date of the invention to provide a cancellation option to the user in Abbassi as taught by Lewis. Motivation to do so comes from the knowledge well known in the art that doing so would make the system user friendly.  
As to claims 18, Abbassi in view of Lewis teach all the limitations of claim 1 as discussed above. 
Abbassi does not teach:
wherein an online ticket cancellation option is provided at a Business to Business (B2B) and Business to Customer (B2C) level.
However, Lewis teaches:
wherein an online ticket cancellation option is provided at a Business to Business (B2B) and Business to Customer (B2C) level.(para 74 and 206, show that the cancellations can be done at a B2B and B2C level)
It would have been obvious to one having skill in the art at the effective filling date of the invention to provide a cancellation option to the user in Abbassi as taught by Lewis. Motivation to do so comes from the knowledge well known in the art that doing so would make the system user friendly.  
 As to claims 19 and 31, Abbassi in view of Lewis teach all the limitations of claims 1 and 20 as discussed above.
Abbassi does not teach:
wherein said online seamen ticket details are saved in a cart, wherein said ticket booking is resumed based on said ticket details saved in said cart.
However, Lewis teaches:
wherein said online seamen ticket details are saved in a cart, wherein said ticket booking is resumed based on said ticket details saved in said cart. (para 280, show that the system saves the search criteria in a database to be displayed once another user asks for the same ticket details)
It would have been obvious to one having skill in the art at the effective filling date of the invention to save the ticket details in a database in Abbassi as taught by Lewis. Motivation to do so comes from the knowledge well known in the art that doing so would make the system faster and more efficient.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Abbassi (U.S. Patent Application Publication No. 2014/0278590) in view of Lewis (U.S. Patent Application Publication No. 2005/0021424), further in view of Mandelbaum (U.S. Patent Application Publication No. 2014/0019176).

As to claim 2, Abbassi and Lewis teach all the limitations of claim 1 as discussed above.
Abbassi and Lewis do not teach:
wherein said identifying at least one ticket that matches said ticket booking request further comprises: identifying at least one nearest airport to said origin location, using said central ticket management server;  
identifying at least one nearest airport to said destination location, using said central ticket management server; 
checking availability of at least one flight between said identified nearest airports, using said central ticket management server.
However, Mandelbaum teaches:
wherein said identifying at least one ticket that matches said ticket booking request further comprises: identifying at least one nearest airport to said origin location, using said central ticket management server; (para 56, shows that the system identifies the closest airport to the users location) 
identifying at least one nearest airport to said destination location, using said central ticket management server; (para 56, shows that the system identifies the closest airport to the users destination)
checking availability of at least one flight between said identified nearest airports, using said central ticket management server.(para 56-58, show that the system identifies availability of flights at the identified airports)
It would have been obvious to one having skill in the art at the effective filling date of the invention to identify the nearest airport to the user in Abbassi in view of Lewis as taught by Mandelbaum. Motivation to do so comes from the knowledge well known in the art that doing so would make the system user friendly.  

Claims 3 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Abbassi (U.S. Patent Application Publication No. 2014/0278590) in view of Lewis (U.S. Patent Application Publication No. 2005/0021424), further in view of Fredericks (U.S. Patent Application Publication No. 2012/0330906).

As to claims 3, and 21, Abbassi in view of Lewis teach all the limitations of claims 1 and 20 as discussed above. 
Abbassi does not teach:
wherein said requesting approval from said authority further comprising: putting ongoing ticket booking transaction on hold, using said central ticket management server; 
However, Lewis teaches:
wherein said requesting approval from said authority further comprising: putting ongoing ticket booking transaction on hold, using said central ticket management server; (para 243 and 294, show that the system asks the user to pay to reserve the flight (i.e. putting the ticket on hold))
It would have been obvious to one having skill in the art at the effective filling date of the invention to hold the ticket transaction until approval has been made in Abbassi as taught by Lewis. Motivation to do so comes from the knowledge well known in the art that doing so would make the system user friendly.
Abbassi and Lewis do not teach:
sending said details of said ticket to at least one authorized person, using said central ticket management server; 
collecting a response from said at least one authorized person, pertaining to said ticket, using said central ticket management server.
However, Fredericks teaches:
sending said details of said ticket to at least one authorized person, using said central ticket management server; (para 37, show that the employee request approval of the itinerary )
collecting a response from said at least one authorized person, pertaining to said ticket, using said central ticket management server.(para 37, show that the authority sends an approval for the itinerary)
It would have been obvious to one having skill in the art at the effective filling date of the invention to send the itinerary to an authorized person to approve in Abbassi in view of Lewis as taught by Fredericks. Motivation to do so comes from the knowledge well known in the art that doing so would prevent fraud.

Claims 12, 13 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Abbassi (U.S. Patent Application Publication No. 2014/0278590) in view of Lewis (U.S. Patent Application Publication No. 2005/0021424), further in view of Ananda (U.S. Patent Application Publication No. 2004/0199403).

As to claims 12 and 29, Abbassi in view of Lewis teach all the limitations of claims 1 and 20 as discussed above.
Abbassi and Lewis do not teach:
wherein at least one of a visa information, a visa requirement, and an online visa application option is provided to said user, using said central ticket management server.
However, Ananda teaches:
wherein at least one of a visa information, a visa requirement, and an online visa application option is provided to said user, using said central ticket management server.(para 31, shows that the system provides visa information to the user)
It would have been obvious to one having skill in the art at the effective filling date of the invention to display visa information in Abbassi in view of Lewis as taught by Ananda. Motivation to do so comes from the knowledge well known in the art that doing so would make the system user friendly. 
As to claim 13, Abbassi in view of Lewis, further in view of Ananda teach all the limitations of claim 12 as discussed above. 
Abbassi and Lewis do not teach:
wherein said visa information is pertaining to at least one of seamen, marine, and non-seamen, wherein said visa information comprises information on whether said visa is required to travel in an identified route of said seamen, marine, and non-seamen.
However, Ananda teaches:
wherein said visa information is pertaining to at least one of seamen, marine, and non-seamen, wherein said visa information comprises information on whether said visa is required to travel in an identified route of said seamen, marine, and non-seamen.(para 31, shows that the system provides visa information to the user that is a non-seamen traveler)
It would have been obvious to one having skill in the art at the effective filling date of the invention to display visa information in Abbassi in view of Lewis as taught by Ananda. Motivation to do so comes from the knowledge well known in the art that doing so would make the system user friendly. 

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Abbassi (U.S. Patent Application Publication No. 2014/0278590) in view of Lewis (U.S. Patent Application Publication No. 2005/0021424), further in view of Quackenbush (U.S. Patent No. 6,807,458).

As to claim 30, Abbassi in view of Lewis teach all the limitations of claim 20 as discussed above.
Abbassi and Lewis do not teach:
wherein said central ticket management server is further configured to track location of at least one of a user and vessel, using a location tracker.
However, Ananda teaches:
wherein said central ticket management server is further configured to track location of at least one of a user and vessel, using a location tracker. (col 5 lines 24-47 show that the system tracks transportation means)
It would have been obvious to one having skill in the art at the effective filling date of the invention to display visa information in Abbassi as taught by Lewis. Motivation to do so comes from the knowledge well known in the art that doing so would make the system user friendly. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEINA ELCHANTI whose telephone number is (313)446-6561. The examiner can normally be reached M-F 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEINA ELCHANTI/Examiner, Art Unit 3628